DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/24/2022 has been entered, considered and does not affect the notice of allowance mailed on 01/25/2022.

Information Disclosure Statement
The Information Disclosure Statement filed on 04/24/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.  In addition, the IDS filed on 04/24/2022 does not affect the notice of allowance mailed on 01/25/2022.

Election/Restrictions
Claims 12, 14 and 19-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104 (Examiner’s note:  Applicant has currently canceled previously withdrawn claims 4-6).
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see Remarks filed on 10/04/2021, with respect to current claims 12, 14 and 19-26 (now also applicable to rejoined claims 1-3 and 7-11) have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 
The previous 112(b) claim rejection regarding claim 20 has been considered and is now withdrawn as a result of the current Examiner’s Amendment (see ‘Examiner’s Amendment’ below for current amendment/change and for authorization from Attorney Paul Grandinetti and Attorney Brandi Brenner).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Paul Grandinetti, Reg. No. 30,754, and Attorney Brandi Brenner, Reg. No. 56,192, on January 12th, 2022.
The application has been amended as follows: 

Now rejoined, amended, independent claim 1 recites “outputting the sanitised seawater from the reactor into a” on line 7.
Amend claim 1 to instead recite “outputting the sanitised seawater from the treatment reactor into a” on line 7 to maintain consistency.

Now rejoined, amended, independent claim 1 recites “that divide the reactor into” on line 8.
Amend claim 1 to instead recite “that divide the treatment reactor into” on line 8 to maintain consistency.

Now rejoined, amended, independent claim 1 recites “each baffle comprising a main body that extends inwardly from a sidewall of the reactor and a projecting portion” on lines 9-10.
Amend claim 1 to instead recite “each baffle of the plurality of baffles comprising a main body that extends inwardly from a sidewall of the treatment reactor and a projecting portion” on lines 9-10 for further clarity and to maintain consistency.

	Now rejoined, amended, dependent claim 7 recites “determining the efficacy of sanitisation of the seawater in the reactor.” on line 2.
	Amend claim 7 to instead recite “determining an efficacy of sanitisation of the seawater in the treatment reactor.” on line 2 for further clarity and to maintain consistency.

	Now rejoined, amended, dependent claim 8 recites “by measuring UV radiation within the reactor.” on line 2.
	Amend claim 8 to instead recite “by measuring the UV radiation within the treatment reactor.” on line 2 for further clarity and to maintain consistency.

	Now rejoined, amended, dependent claim 9 recites “by direct monitoring of the operational status of the emitters of UV radiation.” on line 2.
	Amend claim 9 to instead recite “by direct monitoring of an operational status of at least one emitter of the UV radiation.” on line 2 for further clarity and to maintain consistency.

	Now rejoined, amended, dependent claim 10 recites “seawater upstream of the reactor; and” on line 3.
	Amend claim 10 to instead recite “seawater upstream of the treatment reactor; and” on line 3 to maintain consistency.

	Now rejoined, amended, dependent claim 10 recites “downstream of the reactor, sensing transformation of the tracer fluid due to exposure of the tracer fluid to the UV radiation in the reactor.” on lines 4-5.
	Amend claim 10 to instead recite “downstream of the treatment reactor, sensing transformation of the tracer fluid due to exposure of the tracer fluid to the UV radiation in the treatment reactor.” on lines 4-5 to maintain consistency. 

	Now rejoined, amended, dependent claim 11 recites “through the reactor and/or adjusting the intensity of UV radiation to which the flow of seawater is exposed in the reactor.” on lines 3-4.
	Amend claim 11 to instead recite “through the treatment reactor and/or adjusting an intensity of the UV radiation to which the flow of seawater is exposed in the treatment reactor.” on lines 3-4 for further clarity and to maintain consistency.

	Amended, independent claim 12 recites “of UV radiation for sanitising seawater flowing along a serpentine path extending through the reactor, the at least one” on lines 2-3.
	Amend claim 12 to instead recite “of UV radiation for sanitising the seawater flowing along a serpentine path extending through the treatment reactor, the at least one” on lines 2-3 for further clarity and to maintain consistency.

	Amended, independent claim 12 recites “an outlet downstream of the reactor for outputting the sanitised seawater from the reactor;” on line 6.
	Amend claim 12 to instead recite “an outlet downstream of the treatment reactor for outputting the sanitised seawater from the treatment reactor;” on line 6 to maintain consistency.

	Amended, independent claim 12 recites “wherein the reactor comprises a plurality of baffles that divide the reactor into a series of” on line 7.
	Amend claim 12 to instead recite “wherein the treatment reactor comprises a plurality of baffles that divide the treatment reactor into a series of” on line 7 to maintain consistency.

	Amended, independent claim 12 recites “the serpentine path being configured to impart turbulence to the flow of seawater as it follows the serpentine path, each baffle comprising a main body that extends inwardly from a side wall of the reactor and a” on lines 8-10.
	Amend claim 12 to instead recite “the plurality of baffles being configured to impart turbulence to a flow of seawater as it follows the serpentine path, each baffle of the plurality of baffles comprising a main body that extends inwardly from a side wall of the treatment reactor and a” on lines 8-10 for further clarity and to maintain consistency.

	Amended, dependent claim 14 recites “wherein the main body of each baffle extends in a direction transverse to the flow path.” on lines 1-3.
	Amend claim 14 to instead recite “wherein the main body of each baffle extends inwardly in a direction transverse to the serpentine path.” on lines 1-3 for further clarity and to maintain consistency.

	Amended, dependent claim 19 recites “wherein the reactor” on line 1.
	Amend claim 19 to instead recite “wherein the treatment reactor” on line 1 to maintain consistency.

	Amended, dependent claim 20 recites “at least one tracer injection port upstream of the reactor and at least one sensor downstream of the reactor, the sensor being a tracer detector to sense the composition, state or concentration of a tracer injected through the or each tracer injection port.” on lines 1-4.
	Amend claim 20 to instead recite “at least one tracer injection port upstream of the treatment reactor and at least one sensor downstream of the treatment reactor, the at least one sensor being a tracer detector to sense a composition, state or concentration of a tracer injected through the at least one tracer injection port.” on lines 1-4 for further clarity and to maintain consistency.

	Amended, dependent claim 21 recites “responsive to signals from the or each sensor to vary intensity of UV radiation in the reactor and/or to adjust flow rate of seawater flowing along the flow path.” on lines 2-3.
	Amend claim 21 to instead recite “responsive to signals from the at least one sensor to vary intensity of UV radiation in the treatment reactor and/or to adjust flow rate of the seawater flowing along the serpentine path.” on lines 2-3 for further clarity and to maintain consistency.

	Amended, dependent claim 22 recites “a flowmeter in the flow path.” on lines 1-2.
	Amend claim 22 to instead recite “a flowmeter in the serpentine path.” on lines 1-2 for further clarity.

	Amended, dependent claim 23 recites “valve in the flow path, arranged selectively to restrict or to close the flow path.” on line 2.
	Amend claim 23 to instead recite “valve in the serpentine path, arranged selectively to restrict or to close the serpentine path.” on line 2 for further clarity.

	Amended, dependent claim 24 recites “or on an ROV.” on lines 1-2.
	Amend claim 24 to instead recite “or on a remotely operated vehicle (ROV).” on lines 1-2 for further clarity.

	Amended, dependent claim 25 recites “and/or by an ROV.” on line 2.
	Amend claim 25 to instead recite “and/or by a remotely operated vehicle (ROV).” on line 2 for further clarity.

	Amended, dependent claim 26 recites “to receive treated seawater from the device through the outlet.” on line 2.
	Amend claim 26 to instead recite “to receive the sanitised seawater from the device through the outlet.” on line 2 for further clarity.

Other Reference Considered
GRUBER (U.S. 2016/0347635 A1) (hereinafter “Gruber”) teaches a device for disinfecting water (see Gruber FIG. 2) (see Gruber paragraph 1 – “The invention relates to a device for disinfecting water…an ozonation device, and a mixing section for ozone-containing water, wherein the ozonation device comprises at least one UV light source…”) including a housing 1, a suction opening 6, deflecting surfaces 2a, 2b, 2c, at least one swirling plate 7, UV light sources 3a, 3b, and a discharge opening 9 (see Gruber paragraph 14 – “The device comprises a housing 1…forms deflecting surfaces 2a, 2b, 2c in its housing interior…at least one swirling plate 7 can further be arranged in the housing interior…”) (see Gruber paragraph 15 – “UV light sources 3a, 3b are arranged…to a suction opening 6…connected to a discharge opening 9…”).  However, Gruber does not explicitly teach sanitising seawater at a subsea location comprising the at least one emitter of UV radiation being a UV LED lamp that is modified to accommodate hydrostatic pressure, wherein the treatment reactor comprises a plurality of baffles that divide the treatment reactor into a series of interconnected chambers through which the serpentine path extends, the plurality of baffles being configured to impart turbulence to a flow of seawater as it follows the serpentine path, each baffle of the plurality of baffles comprising a main body that extends inwardly from a side wall of the treatment reactor and a projecting portion that extends outwardly from the main body in a direction towards an adjacent baffle in an L-shaped configuration, as recited in amended, independent claim 12.
	Similarly, Gruber does not explicitly teach sanitising seawater at a subsea location comprising outputting the sanitised seawater from the treatment reactor into a subsea structure, wherein the serpentine path is defined by a plurality of baffles that divide the treatment reactor into a series of interconnected chambers, each baffle of the plurality of baffles comprising a main body that extends inwardly from a sidewall of the treatment reactor and a projecting portion that extends outwardly from the main body in a direction towards an adjacent baffle in an L-shaped configuration, as recited in now rejoined, amended, independent claim 1.

Allowable Subject Matter
Claims 1-3, 7-12, 14 and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 12, Plasencia et al. (U.S. 2018/0194658 A1) (hereinafter “Plasencia”) (Examiner’s note:  Plasencia et al. (WO 2017/001567 A1) (see attached foreign document) is a WIPO version to the corresponding U.S. 2018/0194658 A1 publication version and contains the same teachings) and Babbitt et al. (U.S. 2015/0104328 A1) (hereinafter “Babbitt”) are considered the closest prior arts.  Specifically, Plasencia teaches a device for sanitising seawater (see Plasencia FIGS. 1-2, a water injection system 1) (see Plasencia paragraph 9 – “…inactivation of microorganisms in seawater without the use of chemicals.”) (see Plasencia paragraph 10 – “…water treatment equipment adapted for removing organic and inorganic material in the water.”) (see Plasencia paragraph 33 – “…to FIG. 1 a water injection system 1 briefly comprises a submerged water filtration station 2, a pump 3 feeding seawater through the filtration station from a seawater inlet 4 to a water injection pump 5 by which treated water is injected into an injection well 6…”), comprising:
a treatment reactor (see Plasencia FIG. 2, an ionizing irradiation stage 16 further including a tank 19) that contains at least one emitter of UV radiation (see Plasencia FIG. 2, a plurality of radiation sources 17) for sanitising the seawater flowing along a serpentine path extending through the treatment reactor (see Plasencia FIG. 2, a flow of seawater flowing through the ionizing irradiation stage 16 further including the tank 19) (see Plasencia FIG. 7c, tank 19 further including a plurality of irradiation cartridges 26, wherein the plurality of irradiation cartridges 26 further includes a plurality of radiation sources 17) (see Plasencia FIG. 7c further illustrating a serpentine path for a flow of seawater via arrows ‘F’) (see Plasencia paragraph 18 – “…the water is subjected to ionizing irradiation from a radioactive radiation source emitting gamma radiation.”) (see Plasencia paragraph 21 – “…the radiation source comprises one or multiple radiation elements arranged in the interior of a pipe section of the submerged water filtration station.”) (see Plasencia paragraph 22 – “…the radiation source comprises multiple radiation elements distributed along the exteriors or along the interiors of a multiplicity of parallel pipe sections…”) (see Plasencia paragraph 23 – “…the radiation source comprises multiple radiation elements distributed over the sectional area of a widened pipe section or tank wherein water flow velocity…”) (see Plasencia paragraph 38 – “A stage of ionizing irradiation 16 is installed in the feed of water from the seawater inlet 4…may be inserted at any location in the water feed line…in order to remove inactivated organic matter from the injection water…”) (see Plasencia paragraph 39 – “The ionizing irradiation stage 16 comprises at least one…a set of, radiation sources 17 arranged in the feed of water…The radiation sources 17 are distributed to ensure penetration of the complete body of water…may be split into multiple flows through parallel pipe sections 18…”) (see Plasencia paragraph 40 – “…of FIG. 2 the ionizing irradiation stage 16…the inlet water 4 is introduced in a tank 19 containing a number of radiation sources 17.  The tank is dimensioned to permit the water a dwelling time in the tank sufficient to ensure complete penetration of the whole body of water that rises through the tank to an overflow outlet 20.”) (see Plasencia paragraph 43 – “…injection water is fed through the tank 19 as indicated by arrows F, from a tank inlet 24 to an outlet 25.  A set of irradiation cartridges 26…each irradiation cartridge 26 carrying a number of radiation sources 17…FIG. 7c shows an embodiment wherein the cartridges 26 are installed in passages defined by partition walls 28 in a tank which is formed as a labyrinth…ensures maximum exposure to radiation for the complete body of water which is guided along the irradiations cartridges 26 from the inlet 24 to the outlet 25.”); and
an outlet downstream of the treatment reactor for outputting the sanitised seawater from the treatment reactor (see Plasencia FIG. 2, an outlet 20) (see Plasencia paragraph 40 – “…of FIG. 2 the ionizing irradiation stage 16…the inlet water 4 is introduced in a tank 19 containing a number of radiation sources 17.  The tank is dimensioned to permit the water a dwelling time in the tank sufficient to ensure complete penetration of the whole body of water that rises through the tank to an overflow outlet 20.”);
wherein the treatment reactor comprises a plurality of baffles that divide the treatment reactor into a series of interconnected chambers through which the serpentine path extends (see Plasencia FIG. 7c, tank 19 further includes a plurality of partition walls 28 acting as baffles that divide the tank 19 into a series of interconnected chambers (areas/regions/spaces); see arrows ‘F’ illustrating a change in a flow direction around the plurality of partition walls 28) (see Plasencia paragraph 43 – “…injection water is fed through the tank 19 as indicated by arrows F, from a tank inlet 24 to an outlet 25.  A set of irradiation cartridges 26…each irradiation cartridge 26 carrying a number of radiation sources 17…FIG. 7c shows an embodiment wherein the cartridges 26 are installed in passages defined by partition walls 28 in a tank which is formed as a labyrinth…ensures maximum exposure to radiation for the complete body of water which is guided along the irradiations cartridges 26 from the inlet 24 to the outlet 25.”), the plurality of baffles being configured to impart turbulence to a flow of seawater as it follows the serpentine path (see Plasencia FIG. 7c, tank 19 further includes a plurality of partition walls 28 acting as baffles that divide the tank 19 into a series of interconnected chambers (areas/regions/spaces), wherein the plurality of partition walls (baffles) 28 impart turbulence to a flow of seawater as the flow of seawater follows the serpentine path (see arrows ‘F’ illustrating a change in a flow direction around the plurality of partition walls 28)) (see Plasencia paragraph 43 – “…injection water is fed through the tank 19 as indicated by arrows F, from a tank inlet 24 to an outlet 25.  A set of irradiation cartridges 26…each irradiation cartridge 26 carrying a number of radiation sources 17…FIG. 7c shows an embodiment wherein the cartridges 26 are installed in passages defined by partition walls 28 in a tank which is formed as a labyrinth…ensures maximum exposure to radiation for the complete body of water which is guided along the irradiations cartridges 26 from the inlet 24 to the outlet 25.”), each baffle of the plurality of baffles comprising a main body that extends inwardly from a side wall of the treatment reactor (see Plasencia FIG. 7c, a plurality of partition walls (baffles) 28 comprising a main body (horizontal line) that extends inwardly from a side wall of the treatment reactor (tank 19)) (see Plasencia paragraph 43 – “…injection water is fed through the tank 19 as indicated by arrows F, from a tank inlet 24 to an outlet 25.  A set of irradiation cartridges 26…each irradiation cartridge 26 carrying a number of radiation sources 17…FIG. 7c shows an embodiment wherein the cartridges 26 are installed in passages defined by partition walls 28 in a tank which is formed as a labyrinth…ensures maximum exposure to radiation for the complete body of water which is guided along the irradiations cartridges 26 from the inlet 24 to the outlet 25.”).
Babbitt further teaches a subsea pumping system and method for treating and sanitising seawater at a subsea location (see Babbitt paragraph 3 – “…relates generally to subsea pumping…to subsea pumping apparatuses…to a subsea hydraulically actuated device…”) (see Babbitt paragraph 8 – “…the present subsea pumping apparatuses…a frame and/or housing…thus be disposed above a sea floor...”) (see Babbitt paragraph 80 – “…pumping apparatus 10a is configured to be disposed above a sea floor…”) (see Babbitt paragraph 102 – “…can be disposed above sea…can be produced and/or treated above sea and provided to a pumping apparatus disposed subsea…”) (see Babbitt paragraph 103 – “…subsea pumping apparatus 10c comprises one or more…subsea pumping apparatuses 10a coupled together…”).
However, the combination does not explicitly teach the at least one emitter of UV radiation being a UV LED lamp that is modified to accommodate hydrostatic pressure, each baffle of the plurality of baffles comprising a projecting portion that extends outwardly from the main body in a direction towards an adjacent baffle in an L-shaped configuration, as recited in amended, independent claim 12, and as argued by Applicant on pages 8-10 of the Remarks section filed on 10/04/2021.
Corresponding dependent claims 14 and 19-26 further limit the subject matter of independent claim 12, and thus are also allowable at least for the same reasons as independent claim 12.
Similar analysis applies to now rejoined, amended, independent claim 1 (method).  Specifically, Plasencia teaches a method of sanitising seawater (see Plasencia FIGS. 1-2, a water injection system 1) (see Plasencia paragraph 9 – “…inactivation of microorganisms in seawater without the use of chemicals.”) (see Plasencia paragraph 10 – “…water treatment equipment adapted for removing organic and inorganic material in the water.”) (see Plasencia paragraph 33 – “…to FIG. 1 a water injection system 1 briefly comprises a submerged water filtration station 2, a pump 3 feeding seawater through the filtration station from a seawater inlet 4 to a water injection pump 5 by which treated water is injected into an injection well 6…”), comprising:
directing a flow of seawater along a serpentine path through a treatment reactor (see Plasencia FIG. 2, a flow of seawater flowing through an ionizing irradiation stage 16, wherein the ionizing irradiation stage 16 further includes a tank 19) (see Plasencia FIG. 7c, tank 19 further including a plurality of irradiation cartridges 26, wherein the plurality of irradiation cartridges 26 further includes a plurality of radiation sources 17) (see Plasencia FIG. 7c further illustrating a serpentine path for a flow of seawater via arrows ‘F’) (see Plasencia paragraph 38 – “A stage of ionizing irradiation 16 is installed in the feed of water from the seawater inlet 4…may be inserted at any location in the water feed line…in order to remove inactivated organic matter from the injection water…”) (see Plasencia paragraph 39 – “The ionizing irradiation stage 16 comprises at least one…a set of, radiation sources 17 arranged in the feed of water…The radiation sources 17 are distributed to ensure penetration of the complete body of water…may be split into multiple flows through parallel pipe sections 18…”) (see Plasencia paragraph 40 – “…of FIG. 2 the ionizing irradiation stage 16…the inlet water 4 is introduced in a tank 19 containing a number of radiation sources 17.  The tank is dimensioned to permit the water a dwelling time in the tank sufficient to ensure complete penetration of the whole body of water that rises through the tank to an overflow outlet 20.”) (see Plasencia paragraph 43 – “…injection water is fed through the tank 19 as indicated by arrows F, from a tank inlet 24 to an outlet 25.  A set of irradiation cartridges 26…each irradiation cartridge 26 carrying a number of radiation sources 17…FIG. 7c shows an embodiment wherein the cartridges 26 are installed in passages defined by partition walls 28 in a tank which is formed as a labyrinth…ensures maximum exposure to radiation for the complete body of water which is guided along the irradiations cartridges 26 from the inlet 24 to the outlet 25.”);
imparting turbulence to the flow of seawater as it follows the serpentine path (see Plasencia FIG. 7c, tank 19 further includes a plurality of partition walls 28 acting as baffles that divide the tank 19 into a series of interconnected chambers (areas/regions/spaces), wherein the plurality of partition walls (baffles) 28 impart turbulence to a flow of seawater as the flow of seawater follows the serpentine path (see arrows ‘F’ illustrating a change in a flow direction around the plurality of partition walls 28)) (see Plasencia paragraph 39 – “The ionizing irradiation stage 16 comprises at least one…a set of, radiation sources 17 arranged in the feed of water…The radiation sources 17 are distributed to ensure penetration of the complete body of water…may be split into multiple flows through parallel pipe sections 18…”) (see Plasencia paragraph 40 – “…of FIG. 2 the ionizing irradiation stage 16…the inlet water 4 is introduced in a tank 19 containing a number of radiation sources 17.  The tank is dimensioned to permit the water a dwelling time in the tank sufficient to ensure complete penetration of the whole body of water that rises through the tank to an overflow outlet 20.”) (see Plasencia paragraph 43 – “…injection water is fed through the tank 19 as indicated by arrows F, from a tank inlet 24 to an outlet 25.  A set of irradiation cartridges 26…each irradiation cartridge 26 carrying a number of radiation sources 17…FIG. 7c shows an embodiment wherein the cartridges 26 are installed in passages defined by partition walls 28 in a tank which is formed as a labyrinth…ensures maximum exposure to radiation for the complete body of water which is guided along the irradiations cartridges 26 from the inlet 24 to the outlet 25.”);
exposing the flow of seawater in the treatment reactor to UV radiation that sanitises the seawater (see Plasencia FIG. 2, a plurality of radiation sources 17) (see Plasencia paragraph 18 – “…the water is subjected to ionizing irradiation from a radioactive radiation source emitting gamma radiation.”) (see Plasencia paragraph 21 – “…the radiation source comprises one or multiple radiation elements arranged in the interior of a pipe section of the submerged water filtration station.”) (see Plasencia paragraph 22 – “…the radiation source comprises multiple radiation elements distributed along the exteriors or along the interiors of a multiplicity of parallel pipe sections…”) (see Plasencia paragraph 23 – “…the radiation source comprises multiple radiation elements distributed over the sectional area of a widened pipe section or tank wherein water flow velocity…”) (see Plasencia paragraph 39 – “The ionizing irradiation stage 16 comprises at least one…a set of, radiation sources 17 arranged in the feed of water…The radiation sources 17 are distributed to ensure penetration of the complete body of water…may be split into multiple flows through parallel pipe sections 18…”) (see Plasencia paragraph 43 – “…injection water is fed through the tank 19 as indicated by arrows F, from a tank inlet 24 to an outlet 25.  A set of irradiation cartridges 26…each irradiation cartridge 26 carrying a number of radiation sources 17…FIG. 7c shows an embodiment wherein the cartridges 26 are installed in passages defined by partition walls 28 in a tank which is formed as a labyrinth…ensures maximum exposure to radiation for the complete body of water which is guided along the irradiations cartridges 26 from the inlet 24 to the outlet 25.”); and
outputting the sanitised seawater from the treatment reactor (see Plasencia FIG. 2, an outlet 20) (see Plasencia paragraph 40 – “…of FIG. 2 the ionizing irradiation stage 16…the inlet water 4 is introduced in a tank 19 containing a number of radiation sources 17.  The tank is dimensioned to permit the water a dwelling time in the tank sufficient to ensure complete penetration of the whole body of water that rises through the tank to an overflow outlet 20.”);
wherein the serpentine path is defined by a plurality of baffles that divide the treatment reactor into a series of interconnected chambers (see Plasencia FIG. 7c, tank 19 further includes a plurality of partition walls 28 acting as baffles that divide the tank 19 into a series of interconnected chambers (areas/regions/spaces); see arrows ‘F’ illustrating a change in a flow direction around the plurality of partition walls 28) (see Plasencia paragraph 43 – “…injection water is fed through the tank 19 as indicated by arrows F, from a tank inlet 24 to an outlet 25.  A set of irradiation cartridges 26…each irradiation cartridge 26 carrying a number of radiation sources 17…FIG. 7c shows an embodiment wherein the cartridges 26 are installed in passages defined by partition walls 28 in a tank which is formed as a labyrinth…ensures maximum exposure to radiation for the complete body of water which is guided along the irradiations cartridges 26 from the inlet 24 to the outlet 25.”), each baffle of the plurality of baffles comprising a main body that extends inwardly from a sidewall of the treatment reactor (see Plasencia FIG. 7c, a plurality of partition walls (baffles) 28 comprising a main body (horizontal line) that extends inwardly from a side wall of the treatment reactor (tank 19)) (see Plasencia paragraph 43 – “…injection water is fed through the tank 19 as indicated by arrows F, from a tank inlet 24 to an outlet 25.  A set of irradiation cartridges 26…each irradiation cartridge 26 carrying a number of radiation sources 17…FIG. 7c shows an embodiment wherein the cartridges 26 are installed in passages defined by partition walls 28 in a tank which is formed as a labyrinth…ensures maximum exposure to radiation for the complete body of water which is guided along the irradiations cartridges 26 from the inlet 24 to the outlet 25.”).
Babbitt further teaches a subsea pumping system and method for treating and sanitising seawater at a subsea location including a subsea structure (see Babbitt paragraph 3 – “…relates generally to subsea pumping…to subsea pumping apparatuses…to a subsea hydraulically actuated device…”) (see Babbitt paragraph 8 – “…the present subsea pumping apparatuses…a frame and/or housing…thus be disposed above a sea floor...”) (see Babbitt paragraph 80 – “…pumping apparatus 10a is configured to be disposed above a sea floor…”) (see Babbitt paragraph 102 – “…can be disposed above sea…can be produced and/or treated above sea and provided to a pumping apparatus disposed subsea…”) (see Babbitt paragraph 103 – “…subsea pumping apparatus 10c comprises one or more…subsea pumping apparatuses 10a coupled together…”).
However, the combination does not explicitly teach each baffle of the plurality of baffles comprising a projecting portion that extends outwardly from the main body in a direction towards an adjacent baffle in an L-shaped configuration, as recited in now rejoined, amended, independent claim 1.
Corresponding dependent claims 2-3 and 7-11 (now rejoined) further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773